Third District Court of Appeal
                               State of Florida

                        Opinion filed December 16, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D20-474
                          Lower Tribunal No. 18-1100
                             ________________


                              Brenda Abrams,
                                    Appellant,

                                        vs.

                 In re: Guardianship of Esther Klepach,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Celeste Hardee
Muir, Judge.

     Arthur J. Morburger, for appellant.

      Waserstein & Nuñez, PLLC, Carlos A. Nuñez-Vivas and Denise L. Ben-
David, for appellee.


Before FERNANDEZ, LOGUE, and GORDO, JJ.

     PER CURIAM.

     Affirmed.